Affirmed and Memorandum Opinion filed August 24, 2006







Affirmed
and Memorandum Opinion filed August 24, 2006.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-05-00752-CR
____________
 
JASON KENDAR JACKSON,
Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the 23rd District
Court
Brazoria County,
Texas
Trial Court Cause No.
47,920
 

 
M E M O R A N D U M   O P I N I O N
After a
jury trial, appellant was found guilty of the offense of burglary of a
habitation.  On July 6, 2005, the trial court sentenced appellant to
confinement for fifteen years in the Institutional Division of the Texas
Department of Criminal Justice.  Appellant filed a notice of appeal.




Appellant=s appointed counsel filed a brief in
which he concludes the appeal is wholly frivolous and without merit. The brief
meets the requirement of Anders v. California, 386 U.S. 738, 87 S. Ct.
1396 (1967), presenting a professional evaluation of the record demonstrating
why there are no arguable grounds to be advanced.  See High v. State,
573 S.W.2d 807 (Tex. Crim. App. 1978).
A copy
of counsel=s brief was delivered to appellant.  Appellant was advised of the right
to examine the appellate record and file a pro se response.  See Stafford v.
State, 813 S.W.2d 503, 510 (Tex. (Tex. Crim. App.1991).  On May 5, 2006,
appellant filed a pro se response.
We have
carefully reviewed the record, counsel=s brief, and the issues raised by
appellant, and we agree the appeal is wholly frivolous and without merit. 
Further, we find no reversible error in the record.  A discussion of the brief
would add nothing to the jurisprudence of the state.
Accordingly,
the judgment of the trial court is affirmed.
 
PER CURIAM
 
Judgment rendered and Memorandum Opinion filed August
24, 2006.
Panel consists of Justices Anderson, Hudson, and
Guzman.
Do Not Publish C Tex. R. App. P.
47.2(b).